Citation Nr: 0830128	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-20 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
the probative, competent evidence of record to be causally 
related to the veteran's active service.

2.  Tinnitus was initially demonstrated years after service, 
and there has been no demonstration by competent evidence 
that the veteran's currently diagnosed tinnitus is causally 
related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103A, 
5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

With regard to these claims, VA sent a February 2005 letter 
to the veteran which informed him of what evidence was 
required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  In accordance with 
the requirements of Pelegrini, this letter was sent prior to 
the unfavorable May 2005 RO decision on appeal.  The Board 
notes, however, that the claims file does not contain any 
letter informing the veteran that a disability rating and 
effective date would be assigned in the event of an award of 
benefits sought.  The notice, therefore, does not comply with 
the express requirements of the law as found by the Court in 
Dingess/Hartman.

The Board finds, however, that VA's failure to provide notice 
regarding the assignment of a disability rating and an 
effective date in the event that service connection is 
established is not prejudicial to the veteran in this 
instance.  Indeed, because the veteran's claims of service 
connection are both denied in the instant decision, no 
disability rating or effective date is for assignment.  As 
such, VA's failure to provide such notice has no adverse 
impact on the veteran.  The purpose of the VCAA notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
decide this appeal.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and the veteran's 
statements in support of his claims.  In addition, the claims 
file contains the report of a VA medical examiner.  The Board 
has carefully reviewed the veteran's statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  The Board notes that a VA medical opinion 
has been obtained and that sufficient competent medical 
evidence is of record to make a decision on these claims.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate these claims has been obtained.

Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss or 
tinnitus, as organic diseases of the nervous system, become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2007).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et. al eds., 1988)).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

The veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus.  The Board notes that an 
April 2005 VA examination only makes reference to complaints 
and findings of tinnitus in the left ear.  Paperwork filled 
out by the veteran prior to that examination shows that the 
veteran claimed tinnitus only in his left ear.  The June 2005 
Form 646, Statement of Accredited Representative in Appealed 
Case, however, seeks service connection for bilateral 
tinnitus.  The veteran's formal claim and all of his 
corresponding statements in support thereof refer only to 
tinnitus in general without specifying one or both ears.

The Board notes that only a single 10 percent evaluation is 
assigned for tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, note 2 (2007).  The Federal 
Circuit has affirmed this interpretation of Diagnostic Code 
6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, 
because there is no legal basis for distinguishing between 
each ear for purposes of a claim for service connection for 
tinnitus, the Board will consider the veteran's claim for 
tinnitus in this instance without such a distinction.

The Board finds that the first element of a service 
connection claim, that of a current disability, has been met 
with regard to the veteran's claim for bilateral hearing loss 
and tinnitus.  On VA examination in April 2005, the following 
hearing threshold scores were recorded upon audiometric 
testing:

HERTZ:
500
1,000
2,000
3,000
4,000
RIGHT EAR
15
10
55
60
65
LEFT EAR
10
10
60
65
70

These scores are indicative of hearing loss to the extent 
required for a finding of a hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385.  Also, on VA examination in 
April 2005, the veteran complained of tinnitus which he 
stated began "around 5 years ago."  Upon examination of the 
veteran, the VA examiner noted persistent tinnitus.

Under 38 U.S.C.A. § 1154(a) (West 2002), the VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  The veteran's Form DD 214 
shows that the veteran's military occupational specialty 
(MOS) was that of an armor intelligence specialist.  In 
addition, the veteran alleges he was a crew member on a "M60 
tank" which frequently fired a "105 mm gun."  See Notice 
of Disagreement, received in May 2005.  Based on his MOS and 
this testimony, the Board finds that it would be consistent 
with the circumstances of the veteran's service to be exposed 
to acoustic trauma while in this MOS.  As such, the Board 
concedes that the veteran was exposed to acoustic trauma in 
service.  See 38 U.S.C.A. § 1154(a) (West 2002).

However, the Board observes that the record does not 
establish that the veteran's bilateral sensorineural hearing 
loss or tinnitus is etiologically related to noise exposure 
in service.  The VA examiner in April 2005 performed an 
audiometric evaluation and a review of the veteran's claims 
file and opined that it was not likely that "at least a 
portion of the veteran's hearing loss and tinnitus is due to 
his military service."

The VA examiner noted that the veteran's claims file 
indicates the veteran had normal hearing bilaterally upon 
separation from service.  The service treatment records 
contain many reports of audiometric testing from December 15, 
1964 to November 6, 1967.  Although the recorded thresholds 
in these reports vary, no report reflects hearing loss to the 
extent required for a finding of a hearing loss disability 
for VA purposes under 38 C.F.R. § 3.385.  Further, the 
examination most contemporaneous with the veteran's 
separation from service, that of November 6, 1967, shows 
normal hearing bilaterally as seen by the following 
thresholds:

HERTZ:
250
500
1,00
0
2,00
0
3,00
0
4,000
6,00
0
8,000
RIGHT EAR
10
10
5
15
X
15
X
5
LEFT EAR
15
10
5
10
X
15
X
5

With regard to the claim for tinnitus, the VA examiner noted 
that at the time of the April 2005 examination the veteran 
reported that his tinnitus had begun 5 years ago, many years 
after separation from military service.

The VA examiner also indicated that the most likely etiology 
of the veteran's hearing loss and tinnitus was noise exposure 
occurring after military service.  The VA examination report 
reflects that the veteran had a long 30 year history of post-
service employment as a mechanic in which he was exposed to 
acoustic trauma from loud engines and did not wear hearing 
protection.  The VA examiner also noted recreational noise 
exposure because the veteran reported that he goes deer 
hunting annually.

The Board finds the April 2005 VA examiner's opinion is of 
great probative value as the VA examiner reviewed the 
veteran's claims folder and performed an objective 
examination of the veteran.  Additionally, the Board affords 
the April 2005 VA examination report a high probative value 
because the examiner provided a supporting rationale 
explaining his conclusions.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (stating that factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  Moreover, there is no other competent 
clinical evidence of record, VA or private, linking the 
veteran's current bilateral hearing loss and tinnitus to 
service.

In fact, the only evidence which asserts any nexus between 
the veteran's bilateral hearing loss and tinnitus and his 
period of active service are the veteran's own contentions.  
The veteran, however, is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation, as he has not been shown to possess the requisite 
education or training.  Espiritu, 2 Vet. App. at 494-95.

The Board notes that the veteran's notice of disagreement 
alleges that he never reported the ringing in his ears during 
his service because he "was told it would go away" but that 
it did not.  In adjudicating a claim, the Board must assess 
the competence and credibility of the veteran.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also 
has a duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms, 
such as ringing in his ears.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency of evidence, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").

The Board finds that although the veteran is competent to 
report experiencing ringing in his ears during service, the 
statement to this effect in his Notice of Disagreement is 
less than credible as it is inconsistent with and not 
supported by the objective evidence of record.  In this 
regard, the Board notes that the record contains the 
veteran's service treatment records, including his separation 
examination, which do not reflect any complaints or findings 
of tinnitus.  Further, there is a greater than 35-year gap 
after separation from service before the veteran's initial 
report of tinnitus, which is not documented in the record at 
any time prior to his request for the VA examination received 
by the RO in February 2005.  Further, the veteran's 
allegation that he had ringing in his ears at the time of 
service runs contrary to his own statement made in April 2005 
that his tinnitus had begun five years ago.  This statement 
is noted both in the VA examiner's report and in the claims 
file in a form filled out by the veteran in which he was 
asked whether the onset of his tinnitus occurred during 
service or sometime afterwards.  In response to this 
question, the veteran circled the answer indicating that his 
tinnitus had started within the last five years.  Based on 
the above, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
bilateral hearing loss and tinnitus on a direct 
nonpresumptive basis.

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss and 
tinnitus must have become manifest to a degree of 10 percent 
or more within one year from the date of the termination of 
his service.  In this case, the first post-service clinical 
documentation of any hearing loss or tinnitus for VA purposes 
was the VA examination in April 2005, more than 35 years 
after the veteran's service had ended.  Although the veteran 
alleges ringing in his ears during service as discussed 
above, he has made no allegation of any ringing in his ears 
occurring within one year from the date of the termination of 
his service.  Further, there is no clinical documentation of 
tinnitus within one year of discharge from service.  As such, 
the Board finds that presumptive service connection for 
bilateral hearing loss and tinnitus is not warranted under 
the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 
38 C.F.R. §§ 3.307 and 3.309 (2007).

The Board notes that the veteran's representative has 
submitted statements on the veteran's behalf through the 
filing of a Form 646 in June 2005 and an Informal Hearing 
Presentation in August 2008.  The veteran's representative 
asserts that the VA examination was inadequate because in 
giving his medical opinion the VA examiner does not consider 
the veteran's statements and does not give a supporting 
rationale.  To the contrary, the Board finds as stated above 
that the VA examiner supported his conclusion with the 
rationale that (1) the veteran had normal hearing upon 
separation from service; (2) the veteran's conditions began 
many years post-service; and (3) the veteran has a 
significant history of post-service noise exposure.  
Additionally, the VA examiner reviewed the case file 
containing all of the statements from the veteran and used 
these statements in formulating his opinion, particularly the 
veteran's statement that the onset of his tinnitus occurred 
five years ago.

The veteran's representative also notes that normal hearing 
on a separation examination does not necessarily preclude 
service connection for hearing loss, and that if a veteran 
can sufficiently demonstrate a medical relationship between 
his in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service.  The Board does not dispute these general 
legal principles, however, the Board notes that in this 
instance the veteran has not sufficiently demonstrated a 
medical relationship between his in-service exposure to loud 
noise and his current hearing loss or tinnitus.  The only 
competent medical evidence examining the possibility of a 
relationship between the veteran's in-service exposure to 
noise and his current hearing loss and tinnitus is that of 
the VA examiner who concluded such a nexus does not exist.

The veteran's representative states that tinnitus is 
diagnosed based on purely subjective complaints and that the 
diagnosis by definition would therefore be based upon a 
history as reported by the veteran coupled with reasonable 
inferences from the file.  As stated above, the Board 
acknowledges that the veteran is competent to give evidence 
regarding ringing in his ears, however competency of evidence 
is distinguished from weight and credibility thereof.  The 
Board considered the veteran's statement regarding ringing in 
his ears during service and found that this statement was 
inconsistent with and not supported by the objective evidence 
of record.

Finally, the veteran's representative argues that the veteran 
should be given the "benefit of the doubt" when after 
consideration of all the evidence, a reasonable doubt arises 
regarding service connection.  However, for the reasons 
previously discussed, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for bilateral hearing loss and tinnitus and that 
the benefit of the doubt rule is therefore not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  Therefore, although the Board concludes 
that the evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the competent evidence 
of record fails to establish that the current bilateral 
hearing loss and tinnitus are related to that service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


